            Case 1:19-cv-03281-JKB Document 30 Filed 06/23/20 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

Janice A. Weisel,                               *

                Plaintiff,                      *

       v.                                       *       Civil No.: 1:19-cv-03281

Kaimetrix, LLC,                                 *

                Defendant.                      *

             Stipulated Order Regarding Confidentiality of Discovery Material
                                   (Local Rule 104.13)

        WHEREAS, the parties have stipulated that certain discovery material be treated as

        confidential; accordingly, it is this                    day of __________, 2020 by the

        United States District Court for the District of Maryland, ORDERED:

        1.       Designation of Discovery Materials as Confidential. All documents

 produced in the course of discovery, all Answers to Interrogatories, all Answers to Requests

 for Admission, all Responses to Requests for Production of Documents, and all deposition

 testimony and deposition exhibits shall be subject to this Order concerning confidential

 information, as set forth below:

        (a)      The designation of confidential information shall be made by placing or

        affixing on the document, in a manner which will not interfere with its legibility, the

        word

        “CONFIDENTIAL.” One who provides material may designate it as

        “CONFIDENTIAL” only when such person in good faith believes it contains sensitive

        personal information (e.g. information pertaining to individuals’ medical and financial

        history), trade secrets, or other confidential research, development, or commercial


                                                    1
 Case 1:19-cv-03281-JKB Document 30 Filed 06/23/20 Page 2 of 6



information which is in fact confidential. A party shall not routinely designate

material as “CONFIDENTIAL,” or make such a designation without reasonable

inquiry to determine whether it qualifies for such designation. Except for documents

produced for inspection at the party’s facilities, the designation of confidential

information shall be made prior to, or contemporaneously with, the production or

disclosure of that information. In the event that a party produces or discloses

information prior to designating it as “CONFIDENTIAL,” and subsequently

determines that the information should have been designated as “CONFIDENTIAL,”

this will not operate as a waiver of confidentiality. Rather, the party will be entitled to

seven (7) business days after the initial disclosure of information to designate the

material as “CONFIDENTIAL” and reproduce the information to the other party. In

the event that documents are produced for inspection at the party’s facilities, such

documents may be produced for inspection before being marked “CONFIDENTIAL.”

Once specific documents have been designated for copying, any documents containing

confidential information will then be marked “CONFIDENTIAL” after copying but

before delivery to the party who inspected and designated the documents. There will

be no waiver of confidentiality by the inspection of confidential documents before

they are copied and marked “CONFIDENTIAL” pursuant to this procedure.

(b)    Portions of depositions of a party’s present and former officers, directors,

employees, agents, experts, and representatives shall be deemed confidential only if

they are designated as such when the deposition is taken or within seven (7) business

days after receipt of the transcript. Any testimony which describes a document which

has been designated as “CONFIDENTIAL,” as described above, shall also be



                                         2
 Case 1:19-cv-03281-JKB Document 30 Filed 06/23/20 Page 3 of 6



deemed to be designated as “CONFIDENTIAL.”

(c)     Information or documents designated as “CONFIDENTIAL” under this Order

shall not be used or disclosed by the parties or counsel for the parties or any persons

identified in subparagraph (d) below for any purposes whatsoever other than

preparing for and conducting the litigation in which the information or documents

were disclosed (including appeals). The parties shall not disclose information or

documents designated as “CONFIDENTIAL” to putative class members not named as

plaintiffs in putative class litigation unless and until one or more classes has/have been

certified.

(d)     The parties and counsel for the parties shall not disclose or permit the

disclosure of any documents or information designated as “CONFIDENTIAL” under

this Order to any other person or entity, except that disclosures may be made in the

following circumstances:

        (i)     Disclosure may be made to counsel and employees of counsel for the

        parties who have direct functional responsibility for the preparation and trial

        of the lawsuit. Any such employee to whom counsel for the parties makes a

        disclosure shall be provided with a copy of, and become subject to, the

        provisions of this Order requiring that the documents and information be held

        in confidence.

        (ii)    Disclosure may be made only to employees of a party (or to a party, if

        the party is an individual) required in good faith to provide assistance in the

        conduct of the litigation in which the information was disclosed.

        (iii)   Disclosure may be made to court reporters engaged for depositions


                                         3
        Case 1:19-cv-03281-JKB Document 30 Filed 06/23/20 Page 4 of 6



               and those persons, if any, specifically engaged for the limited purpose of

               making photocopies of documents. Prior to disclosure to any such court

               reporter or person engaged in making photocopies of documents, such person

               must agree to be bound by the terms of this Order and sign “Exhibit A”

               attached hereto.

               (iv)    Disclosure may be made to consultants, investigators, or experts

               (hereinafter referred to collectively as “experts”) employed by the parties or

               counsel for the parties to assist in the preparation and trial of the lawsuit. Prior

               to disclosure to any expert, the expert must be informed of and agree in

               writing (by signing “Exhibit A” attached hereto) to be subject to the

               provisions of this Order requiring that the documents and information be held

               in confidence.

       (e)     Except as provided in subparagraph (d) above, counsel for the parties shall

       keep all documents designated as “CONFIDENTIAL” which are received under this

       Order secure within their exclusive possession and shall take reasonable efforts to

       place such documents in a secure area.

       (f)     All copies, duplicates, extracts, summaries, or descriptions (hereinafter

       referred to collectively as “copies”) of documents or information designated as

       “CONFIDENTIAL” under this Order or any portion thereof, shall be immediately

       affixed with the word “CONFIDENTIAL” if that word does not already appear.

       2.      Confidential Information Filed with Court. To the extent that any

materials subject to this Confidentiality Order (or any pleading, motion or memorandum

disclosing them) are proposed to be filed or are filed with the Court, those materials and



                                                4
            Case 1:19-cv-03281-JKB Document 30 Filed 06/23/20 Page 5 of 6



 papers, or any portion thereof which discloses confidential information, shall be filed under

 seal (by the filing party) with the Clerk of the Court with a simultaneous motion pursuant to

 Local Rule 104.13(c) (hereinafter the “Interim Sealing Motion”), in accordance with the

 current version of the Court’s Electronic Filing Requirements and Procedures for Civil

 Cases. The Interim Sealing Motion shall be governed by Local Rule 105.11. Even if the

 filing party believes that the materials subject to the Confidentiality Order are not properly

 classified as confidential, the filing party shall file the Interim Sealing Motion; provided,

 however, that the filing of the Interim Sealing Motion shall be wholly without prejudice to

 the filing party’s rights under paragraph (4) of this Confidentiality Order.

       3.      Party Seeking Greater Protection Must Obtain Further Order. No

information may be withheld from discovery on the ground that the material to be disclosed

requires protection greater than that afforded by paragraph (1) of this Order unless the party

claiming a need for greater protection moves for an order providing such special protection

pursuant to Fed. R. Civ. P. 26(c).

       4.      Challenging Designation of Confidentiality. A designation of confidentiality

may be challenged upon motion. The burden of proving the confidentiality of designated

information remains with the party asserting such confidentiality. The provisions of Fed. R. Civ.

P. 37(a)(5) apply to such motions.

       5.      Return of Confidential Material at Conclusion of Litigation. At the

conclusion of the litigation, all material treated as “CONFIDENTIAL” under this Order and not

received in evidence shall be returned to the originating party. If the parties so stipulate, the

material may be destroyed instead of being returned. The Clerk of the Court may return to

counsel for the parties, or destroy, any sealed material at the end of the litigation, including any



                                                   5
           Case 1:19-cv-03281-JKB Document 30 Filed 06/23/20 Page 6 of 6



appeals.



                               UNITED STATES DISTRICT JUDGE



We stipulate to the entry of the above Protective Order:



___________/s/_________________
Jeffrey J. Sadri, Esq. (Bar No. 19118)
Bennett & Ellison, P.C.
2086 Generals Highway, Ste. 201
Annapolis, Maryland 21401
Telephone: (410) 974-6000
Fax: (
Email: jsadri@belawpc.com

Counsel for Plaintiff

__________/s/_______________________
James S Liskow, Esq. (Bar No. 16731)
DeCaro Doran Siciliano Gallagher and DeBlasis LLP
17251 Melford Blvd Ste 200
Bowie, MD 20715
Telephone: 13013524950
Fax: 13013528691
Email: jliskow@decarodoran.com

Counsel for Defendant




                                                6
